DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites that the device comprises a signal module “for signal processing and outputting” however it is not clear as to what or how a signal is being processed or what entails “outputting.”
Regarding claim 8, it is unclear what is meant by “positioning sheets” in the claim. As best interpreted, they are merely fixed elements for maintaining the location of a non-fixed element and will be interpreted as such.
All remaining claims are rejected for the same reasons due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koski US Patent 5,929,763 (hereinafter referred to as Koski), Fedelem et al. United States Patent 4,790,185 (hereinafter referred to as Fedelem) and Robinson US Patent Application Publication 2003/0019292 (hereinafter referred to as Robinson).
Regarding claim 1, Koski discloses a liquid level sensing device comprising a signal module 30 for signal processing and outputting, an outer tube fastener 42 mechanically connected to the signal module 3, and a double layer flexible tube comprising a flexible outer tube 46 and an inner tube 12 coaxially attached in the flexible outer tube. In Koski, the outer tube comprises a fluorine-containing flexible material (column 4, lines 48-57) and the inner tube comprise a conductive flexible material however it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have swapped the materials for the inner and outer tubes in order to provide a more protective sheath for the outer tube, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Koski further discloses a sensing module 20 disposed in the inner tube and electrically connected to the signal module, a magnetic floater 56 assembled outside the double-layer flexible tube and changing a detecting 
Koski does not explicitly disclose the protective soft tube mechanically connected to the outer tube fastener or the grounding layer as claimed. Fedelem teaches a level sensor element which comprises a flexible connection section 62 for connecting elements in the system. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Fedelem with Koski in order to provide a flexible connection to act as strain relief with was common in the art at the time of filing to protect flexible elements such as cords from damage during use.
Robinson teaches a fuel level sensor in which the exterior of the sensing element is coated with a conductive material which will allow for dissipation of static electricity to ground in the tank. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Robinson to allow for a static buildup to discharge safely through the electronics and not into a tank which could contain explosive contents.
Regarding claim 2, Koski teaches the connecting assembly as comprising the connecting cap 42 and connecting base 39 detachably connected thereto.
Regarding claims 3 and 4, Koski discloses the fluorine-containing plastic tube as comprising PTFE as claimed. 
Regarding claims 5 and 6, Koski discloses the conductive tube but does not explicitly disclose it as being made from a flexible metal woven mesh or a polymer material containing conductive particles as claimed. Examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to have  KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koski, Fedelem and Robinson and further in view of Burke US Patent 7,108,216 (hereinafter referred to as Burke).
Regarding claim 7, Koski and Fedelem disclose the claimed invention but does not explicitly disclose the packing structure as claimed. Burke discloses as seen in fig. 1, a packing structure for storing a flexible, elongated electrical device comprising a storage box comprising a box body 12, 14, and partition plates (shown in housing portion 14) disposed in the box body to form a receiving room, an a reel 18 placed in the receiving room comprising a hollow shaft 58 and a pair of annular plates, outer peripheries of the annular plates projecting from the hollow shaft for form a winding room 26, the electrical cable being stored in the winding room by winding the cable onto the shaft. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Burke with those of Koski and Fedelem in order to provide a similar spool for storage of the level sensor in order to allow for a compact storage and easy retrieval of the device when needed and since it was common in the art at the time of filing to have stored a flexible cable device in a winding manner. 
Regarding claim 8, the packaging of Burke comprises an element 60 which functions as the positioning sheets located in the center of the receiving room to position the hollow shaft, and an annular room is defined between the partition plates and the position sheets to accommodate the annular plates as claimed. 
Regarding claim 9, the packaging of Burke is similar to a cuboid shape and comprises the partition plates in the four corners as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to any shape for the housing such as a cuboid to simplify the construction, since it has been held that the configuration of a claimed element is a matter of choice which a person of ordinary skill in the art would have found obvious, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 10, the packaging of Burke comprises an outer side of at least one of the annular plates formed with at least one recess as claimed (fig. 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A SHABMAN/           Examiner, Art Unit 2861